Territory of Michigan supreme court gg> "
The United States of America, to the Judges of the Supreme Court of the Territory of Michigan
Greeting.—
Because in the record and proceedings, and also in the rendition of Judgment of a plea which was in our Court before us by writ of Certiorari, from the Court of James Abbott Esquire, between John McDonell defendant, and John Scott Plaintiff, Error has intervened to the great damage of John McDonell as is said.
*726We willing the error, if any hath been, should be duly corrected, and full and speedy justice done to the parties aforesaid in this behalf, Command you, that if Judgment therein be given, then the record and process aforesaid which before you now remain, as it is said being inspected you farther cause to be done therein to correct that error what of right and according to the laws and customs of the Territory of Michigan shall be to be done.
Witness Augustus B Woodward Presiding Judge of the Supreme Court of the Territory of Michigan at the City of Detroit on Monday the Twenty fifth day of August in the Year of our Lord one thousand eight hundred and twenty three. Jer. V R Ten Eyck
Depy Clerk